Citation Nr: 0727442	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife






ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The veteran and his wife presented testimony at a Video 
Conference Hearing chaired by the undersigned Veterans Law 
Judge in March 2007.  A transcript of the hearing is 
associated with the veteran's claims folder.  At the hearing, 
the veteran withdrew his appeal for service connection for 
PTSD and diabetes mellitus.  The Board will limit its 
consideration accordingly.

The issue of entitlement to service connection for sleep 
apnea is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Coronary artery disease was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service or 
service-connected disability.






CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during 
active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he should submit 
any pertinent evidence in his possession, by letter mailed in 
October 2004, prior to the initial adjudication of the claim.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for coronary artery 
disease until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for coronary artery disease.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the RO attempted to obtain records from the Social 
Security Administration but was informed that the veteran's 
folder could not be located.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Although the veteran was not afforded a VA examination to 
determine the etiology of his coronary artery disease, the 
Board has determined that no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the record reflects and the veteran does not dispute 
that he was initially diagnosed with heart disease many years 
after his discharge from service and the record contains no 
medical evidence suggesting that his coronary artery disease 
is related to service or service-connected disability.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that service connection is warranted for 
coronary artery disease because it resulted from excessive 
stress that he was subjected to during service or because it 
is related to his service-connected major depression and 
adjustment disorder.  

There is no medical evidence of heart disease in service or 
until many years following the veteran's discharge from 
service.  Moreover, there is no medical evidence suggesting 
that the veteran's heart disease is etiologically related to 
service or his service-connected psychiatric disability.  

In essence, the evidence of a nexus between the veteran's 
coronary artery disease and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection is not 
in order for the veteran's coronary artery disease.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  


ORDER

Service connection for coronary artery disease is denied.


REMAND

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his current sleep 
apnea disability, and that a VA medical opinion concerning 
the etiology of the disability has not been obtained.

The veteran's service medical records show that he was seen 
in February and March 1968 with complaints of uncontrollable 
sleepiness for two years, falling asleep while sitting or 
walking, sleep walking, and day-dreaming.  In addition, the 
post-service medical evidence of record shows that the 
veteran has been diagnosed with obstructive sleep apnea.  The 
record also contains lay evidence from the veteran, stating 
that he was not getting enough rest while in service and from 
an acquaintance of the veteran, stating that the veteran 
would sleep a lot at very unusual times following his 
discharge from service.

In light of the veteran's contentions and the evidence of 
record, the Board has determined that he should be afforded a 
VA examination to determine the etiology of his sleep apnea 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his sleep apnea 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's sleep 
apnea originated during active duty or is 
otherwise etiologically related to the 
veteran's period of active duty.  The 
examiner should also provide the 
rationale for all opinions expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's sleep apnea 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


